DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 15 and 20-21, the phrase "thereby" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3, 16, 19-20, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al (US 2007/0285632 A1).
As to claim 1, Phillips discloses a lithographic apparatus (50) comprising all features of the instant claim such as: an illumination system (see paragraph [0005]) configured to condition a radiation beam; a first stationary plate (110) defining a first opening (see figure 2) and comprising a first surface and a reticle stage (58) defining along with the first stationary plate, a first chamber (see figure 2) wherein the reticle stage is configured to support a patterning device (52) in the first chamber; 

    PNG
    media_image1.png
    246
    463
    media_image1.png
    Greyscale




[AltContent: arrow]
[AltContent: arrow]




	                        First chamber                                                                           second chamber
and the reticle stage (58) has a first surface/top surface spaced apart from a second surface/bottom surface of the first stationary plate (110) thereby defining a first gap (see figure 2)  between a second chamber and the first chamber and the first gap is configured to suppress an amount of contaminant/particle passing from the second chamber to the first chamber and a projection system (64) configured to project a pattern imparted to the radiation beam by the 
As to claim 2, wherein the first gap (d) is also configured to maintain a pressure difference between the pressure of the first chamber and a pressure of the second chamber.
As to claim 3, a first gas inlet (air) configured to inject gas/air into the first chamber.
As to claim 16, wherein the first opening of the first stationary plate is configured to allow the radiation beam to pass from the illumination system to the patterning device and a reticle exchange device (102) to exchange the patterning device (52) supported by the reticle stage (58).
As to claims 19-20, wherein the reticle stage has a baffle (108) projecting into the first chamber between the gap and the patterning device (52), the baffle being configured to suppress an amount of contamination passing from the gap to the patterning device.
As to claim 23, a radiation source configured to emit extreme ultraviolet (EUV) radiation (see paragraph [0013]).
As to claim 24, the first chamber and the second chamber are each configured to be held at a vacuum pressure
6.       Claims 1-3, 5, 19, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coon (U.S.Pat. 7,745,079).
          With respect to claims 1, Coon discloses a lithographic apparatus comprising all features of the instant claim such as: an illumination system (see figure 8) configured to condition a radiation beam; a first stationary plate (106) defining a first opening and having a first surface/top surface (see figure 4) and a reticle stage (104) defining along with the first stationary plate, a first chamber (122 on the left) wherein the reticle stage (104) is configured to support a 

    PNG
    media_image2.png
    389
    591
    media_image2.png
    Greyscale

	             As to claim 2, wherein the first gap is also configured to maintain a pressure difference between a pressure of the first chamber and a pressure of the second chamber.  
	             As to claim 3, Coon further discloses a first gas (110) inlet to inject gas into the first chamber. 
	            As to claim 5, wherein the first gas inlet (110) is disposed on the first stationary plate (106).
As to claim 23, a radiation source configured to emit extreme ultraviolet (EUV) radiation (see col.6, lines 66-67).
As to claim 24, wherein the first chamber and the second chamber are each configured to be held at a vacuum pressure (158).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	        Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Coon (U.S.Pat. 7,745,079).
	           As to claim 4, Coon discloses substantially all of the limitations of the instant claim including a first gas inlet (110) positioned on the first stationary plate for injecting gas into the first chamber.  Coon does not specifically disclose the gas inlet disposed on the reticle stage (104) as recited in the claim.  For at least the purpose of simplifying structure of the lithographic apparatus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to place the first gas inlet (110) of Coon onto the reticle stage since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Allowable Subject Matter
9.	Claims 6-15 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  claims 6-15 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a lithographic apparatus comprising among other features, an encapsulating structure, a second gas inlet, a gas exhaust inlet with specific functions and a particular arrangement between these elements, as recited in the mentioned claims.
	As to claims 17-18, the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a lithographic apparatus comprising among other features, a movable hatch which is configured to selectively cover the second opening, as recited in the claims.

Prior Art Made of Record
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sogard (US 2007/0079525); Hasegawa et al (US 2006/0215137 A1); Hayashi (U.S. 2005/0069433) have been cited since they disclose lithographic devices, each of which comprises substantially all of the limitations of the instant claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn

/HUNG NGUYEN/Primary Examiner, Art Unit 2882